         Case 7:14-cv-10290-PMH Document 146 Filed 12/01/20 Page 1 of 2




                                     JON L. NORINSBERG
                                        ATTORNEY AT LAW
                                        110 E. 59TH STREET
                                           SUITE 3200
                                    NEW YORK, NEW YORK 10007
                                     www.norinsberglaw.com

Bronx Office                                                         Tel. (212) 791-5396
5938 Fieldston Road                                                  Fax (212) 406-6890
Bronx, New York 10471                                                jmeehan@norinsberglaw.com

Jon L. Norinsberg
Bennitta L. Joseph
    _________

John J. Meehan
Diego O. Barros
                                                       November 30, 2020
                                                            Application granted. The time for the parties to file their
VIA ECF                                                     Joint Pretrial Order is extended from December 1,
Honorable Philip M. Halpern                                 2020 to December 15, 2020.
United States District Judge
Southern District of New York                               The conference currently scheduled for December 16,
500 Pearl Street, New York 10007                            2020 is rescheduled to December 22, 2020 at 11:00
                                                            a.m. At the time of the scheduled conference, all
                                                            parties shall call: (888) 398-2342; access code:
        Re:       Lebron v. Mrzyglod, et al.
                                                            3456831.
                  Docket No. 14 Civ. 1029 (PMH)(JCM)
                                                            The Clerk of the Court is respectfully directed to
Your Honor:                                                 terminate the pending motion sequence at Doc. 145.

        This firm represents Plaintiff Angel D. Lebron, SO  Jr. ORDERED.
                                                                 in the above-referenced civil rights
action brought pursuant to 42 U.S.C. § 1983. I write now to respectfully move for reconsideration
                                                           _______________________
of the Court’s Order, dated November 30, 2020, denying defense      counsel’s motion for an extension
                                                           Philip M. Halpern
of time, from December 1, 2020, to February 1, 2021, forUnitedthe parties  to file their
                                                                    States District Judgeproposed Joint
Pretrial Order (“JPTO”). (Docket no. 144). To be clear, counsel only seeks one, final, two (2) week
extension, from December 1, 2020, to December 15, 2020,         for the
                                                           Dated:    Newparties  to file
                                                                          York, New      the JPTO. Neil
                                                                                      York
Shelvin, Esq. counsel for defendants, joins in this request.         December    1, 2020

        The reason for the application is twofold: First, the undersigned has unexpectedly and
tragically experienced a death in his close family on Sunday November 29, 2020. Counsel is
planning on taking the next two days off for bereavement.

        Secondly, the drafting and filing of a JPTO is a multi-step process which requires the
parties to confer, review each other’s submissions, and insert objections where necessary. Once
this happens the parties then need to review the proposed changes and objections the other party
has inserted into their papers. This process usually takes more than one round of review and
inserting changes and objections.
         Case 7:14-cv-10290-PMH Document 146 Filed 12/01/20 Page 2 of 2




        Now that the Court has denied defendants application, the parties must condense this
coordination into a single day, as the JPTO is due on December 1, 2020. This will no doubt have
a negative effect on the quality of the parties’ work product, and on a document as important as a
JPTO, there exists a significant chance counsel for either party severely prejudicing their client by
omitting a key witness or exhibit, or failing to object to opposing counsel’s witnesses or exhibits.
Indeed, the Court notes in its rules regarding the parties’ exhibit lists that “[t]he failure to include
a notation and basis may be deemed a waiver of any objection.”

         Allowing the parties until December 15, 2020 to file their JPTO will have no effect on any
other deadline in this case. The parties do not yet have a trial date. The parties December 16, 2020
conference can go on as planned, and the parties will be prepared to discuss their proposed JPTO
at length at the conference.

        The parties are mindful of the Court’s desire to strictly adhere to its previously set
deadlines, and its reluctance to continuously extend deadlines. However, in light of the above, the
parties respectfully request one final two-week extension.

     Based on the foregoing, plaintiff respectfully requests a two (2) week extension, from
December 1, 2020, to December 15, 2020 for the parties to file their proposed JPTO

       I thank the Court for its consideration and continued patience in this matter.

                                                       Respectfully submitted,


                                                       John J. Meehan


cc:    Neil Shelvin, Esq.
       Counsel for defendants.
